internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-116526-00 cc intl br1 chief appeals_office taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer employer country a date date year year year year issue whether a u s citizen may exclude his pension income from gross_income under sec_871 if he was a nonresident_alien when he performed the services that entitled him to the pension and when he began to receive annuity payments and those services were performed outside the united_states conclusion no sec_871 applies to nonresident_aliens not u s citizens facts taxpayer worked as a civilian employee for employer in country a for which he accrued a civil service pension he was at that time a national of country a on date taxpayer began to receive annuity payments from his civil service pension which were excluded from his u s taxable_income under sec_871 on date taxpayer was granted resident_alien status and admitted to the united tam-116526-00 cc intl br1 states he became a u s citizen in year since moving to the united_states taxpayer has included his pension payments in his gross_income he has however filed amended returns for year sec_4 through his claim is that he is still entitled to exclude his pension income from his gross_income under sec_871 because he was a nonresident_alien when he performed the services that entitled him to the pension and when his annuity payments began and because the services were performed outside the united_states he received a refund for year the amount of which is now set as a deficiency law and analysis sec_871 provides that for purpose of sec_871 which applies solely to nonresident_aliens gross_income does not need to include any amount_received_as_an_annuity under either a qualified_annuity_plan described in sec_403 or a qualified_trust described in sec_401 that is exempt from tax under sec_501 provided certain requirements are satisfied when taxpayer was a nonresident_alien he met the requirements of sec_871 and properly excluded his u s civil service pension annuity payments from his u s gross_income annuity payments received after taxpayer became a resident_alien date may not be excluded from gross_income because sec_871 applies solely to nonresident_aliens a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
